Citation Nr: 1730701	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to October 3, 2016, and in excess of 40 percent on and after October 3, 2016.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision, by the St. Louis, Missouri, Regional Office (RO), which increased the evaluation for the Veteran's peripheral neuropathy of the right and left lower extremities, each from 10 percent to 20 percent, effective August 4, 2009.  The Veteran perfected a timely appeal to that decision.  Subsequently, in a rating action, dated in August 2015, the RO increased the evaluation for peripheral neuropathy of the left lower extremity from 20 percent to 40 percent, effective August 4, 2009.  That, however, is not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2016, the Board remanded the case to the RO for further evidentiary development.  By a rating action in November 2016, the RO increased the rating for peripheral neuropathy of the right lower extremity from 20 percent to 40 percent, effective October 3, 2016.  A supplemental statement of the case (SSOC) was issued in November 2016.  Since this is not the highest possible rating available under the rating schedule for the peripheral neuropathy of the right lower extremity, and the Veteran has not indicated that he is content with the rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

FINDINGS OF FACT

1.  Prior to October 3, 2016, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

2.  From October 3, 2016, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  

3.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1.  Prior to October 3, 2016, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2016).  

2.  On and after October 3, 2016, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2016).  

3.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Law and Factual Background 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

By a rating action in February 2002, the RO granted service connection for type 2 diabetes associated with herbicide exposure, evaluated as 20 percent, effective March 9, 2001.  By a rating action in July 2005, the RO granted service connection for peripheral neuropathy, left lower extremity and right lower extremity, secondary to the service-connected type 2 diabetes mellitus, each evaluated as 10 percent disabling, effective April 6, 2004.  VA received a claim for an increase in August 2009.

The Veteran's right and left lower extremity radiculopathy are rated under 38 C.F.R. § 4.124a , DC 8520.  The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2016).  

The Veteran was afforded a VA examination in September 2009.  The Veteran stated that he had suffered from burning in his feet.  He reported that nothing alleviates his numbness and tingling in his feet or calves.  He stated that it occurs daily and is severe as far as his feet are concerned.  He reported that he had weakness of his lower extremities and fatigued easily.  He reported no functional loss.  He does have paresthesias and dysesthesias of the lower extremities.  It was noted that testing of the lower extremities, using monofilament testing equipment and pinprick testing techniques, revealed severe peripheral neuropathy of the toes, feet, and ankles to the knees.  The pertinent diagnosis was severe peripheral neuropathy of the toes the feet the ankles to the knees of both lower extremities.  

The Veteran was afforded another VA examination for evaluation of peripheral neuropathy in July 2015.  It was noted that the Veteran had constant moderate pain in the right lower extremity and constant severe pain in the left lower extremity.  He also reported moderate intermittent pain in the right lower extremity and severe intermittent pain in the left lower extremity.  It was also noted that the Veteran had moderate paresthesia in the right lower extremity and severe paresthesias in the left lower extremity.  He also described moderate numbness in the right lower extremity and severe numbness in the left lower extremity.  Strength was 5/5 with knee extension and flexion, as well as ankle plantar flexion.  With ankle dorsiflexion, strength was 5/5 in the right ankle and 4/5 in the left ankle.  Deep tendon reflexes were 2 plus in the lower extremities.  Light touch/monofilament testing was normal in the knees and thighs - Normal in the right ankle, but decreased in the left.  Light touch was decreased in both feet and toes.  Vibration sensation was decreased in both lower extremities.  He report indicates that the Veteran did not have muscle atrophy.  The examiner noted that the Veteran had loss of hair in both lower extremities.  The examiner provided that the Veteran had diabetic peripheral neuropathy which resulted in moderate incomplete paralysis in the right lower extremity and moderately severe incomplete paralysis in the left.  

On the occasion of a VA examination in October 2016, the Veteran reported that he has been experiencing more numbness in his lower extremities.  It was noted that the Veteran had constant moderate pain in the right and left lower extremities.  He reported moderate intermittent pain in the right and left lower extremities.  It was noted that the Veteran had mild paresthesias in the right and left lower extremities.  He had moderate numbness in the right and left lower extremities.  Strength was 5/5 with knee extension, knee flexion and ankle plantar flexion amd dorsiflexion.  Deep tendon reflexes were 0 in the knees and ankles.  Light touch testing was normal in the knees and thighs, but decreased in the ankles and lower legs and absent in the feet and toes.  Position sense was decreased in the right and left lower extremities.  Vibration sense was also decreased in the right and left lower extremities.  No muscle atrophy was noted.  The examiner noted that the Veteran had no hair in the sock distribution of both feet.  The examiner indicated that the Veteran had moderate incomplete paralysis of the sciatic nerve in the right lower extremity and moderate incomplete paralysis of the left sciatic nerve.  

A.  Peripheral neuropathy, right lower extremity - Analysis.

(i).  Rating in excess of 20 percent prior to October 3, 2016.

After considering the evidence as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to October 3, 2016.  

As noted above, in order to warrant a 40 percent disability rating for his peripheral neuropathy under DC 8520, the Veteran must exhibit moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  However, there is no probative evidence during the rating period that the Veteran's condition has resulted in the required severity in order to warrant an increased disability rating.  While the September 2009 VA examiner identified the Veteran's peripheral neuropathy in the right lower extremity as severe, he had no functional loss.  Additionally, the July 2015 VA examination concluded that the Veteran's diabetic peripheral neuropathy resulted in moderate incomplete paralysis of the right sciatic nerve.  

Upon review of all the evidence of record, the Board finds that a rating excess of 20 percent for the Veteran's right lower extremity is not warranted prior to October 3, 2016.  During this period, the Veteran's neurologic symptoms regarding his right lower extremity peripheral neuropathy were wholly sensory and, at most, moderate in severity.  Symptoms included burning pain, numbness and decreased light touch sensation.  The severity and constant nature of the pain, as well as the decreased sensation, best approximate and are consistent with moderate incomplete paralysis of the sciatic nerve so that the criteria for a 20 percent rating assigned by the RO under DC 8520 were met at that time.  Consequently, the Board has finds no period that provides a basis upon which to assign a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity prior to October 3, 2016.  


ii.  A rating in excess of 40 percent from October 3, 2016. 

To warrant an increased 60 percent disability rating for his peripheral neuropathy of the right lower extremity under DC 8520, the Veteran must exhibit severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.  Significantly, on the occasion of the October 3, 2016 VA examination, the Veteran reported increased numbness and constant pain in the lower extremities.  However, there is no probative evidence during the rating period that the Veteran's condition has resulted in such severity in order to warrant an increased disability rating.  On examination, in October 2016, deep tendon reflexes were 0 in the right knee and ankle.  Light touch testing was normal in the knee and thigh, but decreased in the ankle and lower leg and absent in the feet and toes.  Position sense was decreased in the right and left lower extremities.  Vibration sense was also decreased in the lower extremities.  The examiner noted that the Veteran had no hair in the sock distribution of both feet.  There was no marked muscular atrophy identified at any time during the rating period from October 3, 2016.  The examiner specifically reported that no muscle atrophy was noted.  Based on the complaints and objective findings, the Veteran's peripheral neuropathy, right lower extremity, does not meet or nearly approximate the criteria for a rating in excess of 40 percent from October 3, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

B.  Peripheral neuropathy, Left Lower extremity.

The Veteran's peripheral neuropathy is currently rated as 40 percent disabling.  As noted above, to warrant an increased 60 percent disability rating for his peripheral neuropathy of the right lower extremity under DC 8520, the Veteran must exhibit severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520.  

The objective findings do not reflect severe incomplete paralysis nor muscle atrophy of the left lower extremity.  As detailed hereinabove, the examiners specifically found mild paresthesias in the left lower extremity.  The examiner reported moderate numbness in the left lower extremity, with muscle weakness and decreased sensation affecting the left lower extremity without trophic changes or muscle atrophy.  The 40 percent ratings awarded for moderately severe incomplete paralysis contemplate any muscle weakness affecting the lower extremities as a result of his peripheral neuropathy.  Indeed, while he had decreased strength and some decreased sensation on examination in October 2016, he did exhibit some strength and was not without sensation.  Strength was 5/5 with knee extension, knee flexion and ankle plantar flexion and dorsiflexion.  Based on the complaints and objective findings, the Veteran's peripheral neuropathy of the left lower extremity does not meet or nearly approximate the criteria for an increased disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board is aware of the Veteran's credible complaints of pain made during VA examinations.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of his neuropathy of the lower extremities are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  


ORDER

Entitlement to a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, prior to October 3, 2016, is denied.  

Entitlement to a rating in excess of 40 percent for peripheral neuropathy, right lower extremity, on and after October 3, 2016, is denied.  

Entitlement to a rating in excess of 40 percent for peripheral neuropathy, left lower extremity, is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


